Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q/A of DK Investors, Inc. for the period endingSeptember 30, 2008, I, John C. Leo, Chief Executive Officer of DK Investors, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for the period endingSeptember 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period endedMarch 31, 2008, fairly represents in all material respects, the financial condition and results of operations of DK Investors, Inc. Date: November 25, 2008 DK Investors, Inc. By: /s/ John C. Leo John C. Leo President, Chief Executive Officer, Secretary, Treasurer and Director
